DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on 11/09/2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/09/2021 has been entered.
 
Response to Amendments
Applicant's amendments filed 10/09/2021 have been entered. Claims 1-20 are canceled. Claims 21-27 have been added. Claims 21-27 remain pending, and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al. (JAVMA (2005), 226(7), 1095-1097) in view of Ramer et al. (WO 2014/168964) and Kleinsek et al. (WO 2007/0358473).
Wood teaches a method of treating urinary incontinence in dogs, the method comprising administering a particulate extracellular matrix (ECM) composition directly into the bladder of the subjects through the urethral sphincter such that the symptoms 
Regarding claim 21, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. See M.P.E.P. § 2111.02 and 2111.04. In this case, the “thereby” clauses of these claims have been fully considered but not afforded any patentable weight as these statements only amount to the intended outcome of the positively recited steps of the claims and which are taught by Wood.
Regarding claim 21, Wood does not teach any hydrogel formulation of the ECM. Regarding claim 21, Wood does not teach extracellular matrix derived from small intestinal submucosa (SIS). Regarding claim 21, Wood does not teach vaginal tissue.
Ramer teaches methods of treating diseased or damaged tissue by administering tissue graft compositions comprising ECM (Abstract). Ramer teaches preferably administering a fluidized ECM composition formulated as a hydrogel which has desirable viscous properties such that the hydrogel would self-adhere to the desired location in the body (¶0046), reading on the hydrogel formulation of claim 21. Ramer teaches that the ECM can be derived from tissue commonly used in this art such as SIS (¶0049) and that ECM sources from the small intestine, large intestine, and urinary bladder are known equivalents (claim 4), reading on claim 22. Ramer teaches removing diseased or damaged tissue prior to implantation (of the ECM composition) by tissue 
Kleinsek teaches methods of treating tissue defects in humans or animals, such as by cells with an ECM (Abstract; p20, lines 7-16; p221, line 11 through p222, line 2). Kleinsek teaches envisions treating vaginal cancers, vulva cancer, uterine cancer, and cervical cancer (p163, lines 23-30) by administering immune cells with ECM (p166, lines 4-13), reading on the claims 13-16 respectively.
Regarding claim 21, it would have been obvious before the invention was filed to substitute the hydrogel ECM formulation of Remer for the particulate ECM formulation of Wood. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Wood and Ramer are both directed to methods of treating damaged or diseased tissue in subjects in need of treatment by administering ECM composition. The skilled artisan would have been motivated to do so because Ramer teaches that hydrogel ECM formulations are advantageous to self-adhere to the desired location in the body.
Regarding claim 21, it would have been obvious before the invention was filed to further treat the tissues of Kleinsek with the hydrogel ECM composition of Wood and Ramer. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Wood, Ramer, and Kleinsek are directed in-part to methods of treating damaged or diseased tissue in subjects in need of treatment by administering an ECM composition. The skilled artisan would have been motivated to do so because Kleinsek teaches that the combination of immune cells with ECM would 
Regarding claim 22, it would have been obvious before the invention was filed to substitute the SIS ECM source of Ramer for the urinary bladder mucosa ECM source of Wood. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because are both explicitly taught as being useful for THE SAME PURPOSE as ECM sources. Therefore, these compositions are functional equivalents in the art, and substituting one for the other would have been obvious at the time of the invention. “When a patent ‘simply arranges old elements with each performing the same function it had been known to perform’ and yields no more than one would expect from such an arrangement, the combination is obvious.” See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) at 1395-1396, quoting Sakraida v. AG Pro, Inc., 425 U.S. 273 (1976) and In re Fout, 675 F.2d 297, 301 (CCPA 1982) (“Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious”).
Regarding claims 25-27, it would have been obvious before the invention was filed to further remove the tissue of Wood in view of Ramer. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because Wood and Ramer are both directed to methods of treating damaged or diseased tissue in subjects in need of treatment by administering ECM composition. The skilled artisan would have been motivated to do so because Ramer teaches that it would be advantageous to remove diseased or damaged tissue prior to implantation (of the ECM composition) by tissue resection or ablation.


Response to Arguments
Applicant’s arguments on pages 3-6 of the reply have been fully considered, but not found persuasive of error. In so much that new arguments were not presented with the filing of the RCE, the arguments remain unpersuasive for the reasons given in the advisory action dated 10/20/2021, which are reproduced below for convenience (in italics):
“Applicant's remarks amount to a general allegation of unpredictability without presenting any additional evidence to substantiate this position, and absolute predictability is not a prerequisite for a prima facie case of obviousness; see M.P.E.P. §  2143.02. Furthermore, Applicant's remarks do not address the specific rationale given to substitute the ECM hydrogel formulation of Remer for the particulate ECM of Wood in Wood's methods of treatment. Applicant's arguments that Kleinsek teaches away from the claimed methods on p5-6 of the reply are not found persuasive, as Kleinsek only points out known limitations of ECM hydrogels while simultaneously teaching that ECM hydrogels are advantageous to enhance cell survival or to create desired bulk at the implantation site (Kleinsek at p221).”
In this case, the disclosure of known limitations of ECM hydrogels by Kleinsek is not sufficient to criticize, discredit, or otherwise discourage the claimed solution when that Kleinsek simultaneously sets forth known advantages of ECM hydrogels. See M.P.E.P. § 2145(X)(D).


Conclusion
No claims are allowed. No claims are free of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Sean C. Barron/Primary Examiner, Art Unit 1653